 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT

 8
             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

 9
     PHILADELPHIA INDEMNITY                            Case No.: 8:17-cv-00401-AG (KESx)
10   INSURANCE COMPANY,
     as subrogee of Temple Beth Sholom and
11   Lycee International De Los Angeles, dba           ORDER FOR DISMISSAL
     French American School,
12
                  Plaintiffs,                          Judge: Hon. Andrew J. Guilford
13                                                     Dept: Courtroom 10D
           v.                                          Trial Date: Vacated
14                                                     Complaint Filed: March 7, 2017
     TRUE MANUFACTURING CO., INC. and
15   DOES 1 to 50, inclusive
16                Defendants.
17
18
           Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure
19
20
     41(a)91)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,

21   DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties, with each
22
     party bearing its own attorney’s fees and costs. The Clerk is directed to close this file.
23
24   IT IS SO ORDERED
25
     Dated: January 16, 2019                 ________________________
26                                           United Sates District Judge
27
28



                                                  1
                                          ORDER FOR DISMISSAL
